Citation Nr: 1019335
Decision Date: 05/25/10	Archive Date: 07/08/10

Citation Nr: 1019335	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-33 032	)	DATE MAY 25 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO) and 
Board remand.

In November 2008, the Board issued a decision which denied 
the Veteran's claim herein.  Thereafter, the Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2009, based on a 
Joint Motion for Remand (Joint Motion), the Court issued an 
Order remanding this case for compliance with the Joint 
Motion.  The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the Board's November 2008 decision failed to provide adequate 
reasons and bases for why the Veteran was not entitled to an 
increased evaluation in excess of 50 percent for his service 
connected posttraumatic stress disorder (PTSD).  Accordingly, 
in order to prevent prejudice to the Veteran, the November 
2008 decision of the Board must be vacated in its entirety, 
and a new decision will be entered as if the November 2008 
decision by the Board had never been issued.


REMAND

The Veteran contends that an increased evaluation for his 
service-connected PTSD, currently evaluated as 50 percent 
disabling, is warranted.  Based upon its review of the 
Veteran's claims file, the Board finds there is a further 
duty to assist the Veteran with his claim therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a new medical examination when a 
Veteran asserts or provides evidence that a service-connected 
disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of 
his current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2009) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).  

A letter was sent to the Veteran and his attorney in 
September 2009, in which they were given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
In February 2010, the Veteran's representative submitted 
additional evidence consisting of argument to the Board and 
medical evidence with a waiver of the Veteran's right to have 
the RO readjudicate his claim with the additional evidence.  
See 38 C.F.R. § 20.1304(c) (2009).  In the private medical 
report dated February 2010, the Veteran and his wife reported 
that the Veteran's PTSD symptoms have noticeably worsened 
over the past two to two and a half years.  A psychological 
examination report by a private psychologist, B.S. Ph.D., 
also indicated that the severity of the Veteran's PTSD 
symptoms comported more closely with the disability criteria 
higher than the currently assigned disability rating.  The 
Board therefore concludes that an additional VA examination 
is needed to provide a current picture of the service-
connected PTSD at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2009).  The Veteran's most recent VA examination of record 
is from May 2006.  As the additional lay and medical evidence 
provided by the Veteran indicates that the Veteran's PTSD has 
worsened since his last VA examination, and because the most 
recent VA examination of record is almost 4 years old, the 
Board finds that a new VA examination for the Veteran's PTSD 
is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (holding that a new medical examination is required 
when a veteran asserts or provides evidence that a disability 
has worsened and the available evidence is too old for an 
adequate evaluation of the current condition).

In addition, in the February 2010 private medical report, the 
Veteran reported that he had been seen by the VA Medical 
Center in Durham about every six months for his PTSD.  
However, the claims file currently contains VA treatment 
records only through April 2007.  Therefore, the RO should 
obtain all VA treatment records pertaining to the Veteran 
from April 2007 to the present and associate them with the 
claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
has constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before VA, even where they are not actually before the 
adjudicating body).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
PTSD since April 2007.  The Veteran should 
be asked to complete a separate VA Form 
21-4142 for any physician or source of 
treatment he may identify.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that 
the Veteran is ultimately responsible for 
providing the evidence, as required by 38 
C.F.R. § 3.159(e).  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
Veteran's PTSD.  The claims file and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms, 
taking into consideration the findings 
made in the February 2010 private medical 
report.  

The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
and memory loss for names of close 
relatives, own occupation, or own name.

The examiner must enter a complete 
multiaxial evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents in terms of the Veteran's 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

Citation Nr: 0839464	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1968 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

The Board denied the claim on appeal by a February 2008 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded this appeal for development in compliance 
with the Joint Motion.

An August 11, 2008 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letters to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A 
response was received from the veteran in October 2008, 
noting that he did not have any additional evidence to submit 
and that the Board should proceed with adjudication after his 
representative submitted additional argument in the case.  In 
October 2008, the veteran's representative submitted 
additional argument.  


FINDINGS OF FACT

1.  The portion of the Board's February 2008 decision that 
denied an increased evaluation for post traumatic stress 
disorder (PTSD) precluded effective judicial review.  

2.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective relationships due to 
symptoms such as sleep difficulties, depression, nightmares, 
dreams, occasional flashbacks, intrusive thoughts, 
hypervigilance, avoidance of crowds, irritability, and a 
constricted affect.  The evidence of record also showed the 
veteran was alert and oriented to time, person, and place, 
with an appropriate affect, good grooming and hygiene, normal 
speech, clear and logical thought processes, adequate or good 
insight and judgment, and no suicidal or homicidal ideations, 
hallucinations, delusions, loose associations, or flight of 
ideas.


CONCLUSIONS OF LAW

1.  The portion of the February 2008 Board decision that 
denied an increased evaluation for PTSD denied the veteran 
due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2008).  Here, the Court 
remanded the Board's February 22, 2008 decision in this 
matter, finding that the Board had not provided adequate 
reasons and bases in its decision.  See 38 U.S.C.A. 
§ 7104(d)(1) (West 2002 & Supp. 2007).  Therefore, the Board 
finds that its February 22, 2008 decision failed to provide 
the veteran due process under the law.  Accordingly, in order 
to prevent prejudice to the veteran, that portion of the 
February 2008 Board that denied entitlement to an increased 
evaluation for PTSD must be vacated, and a new decision is 
entered as if that portion of the Board decision had never 
been issued.

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to post-remand re-adjudication of the 
veteran's claim in a June 2006 supplemental statement of the 
case (SOC), October 2005 and April 2006 letters satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The October 2005 and April 
2006 letters also essentially notified the veteran that there 
must be evidence of worsening of the disability and the 
effect on employment and daily life, notice of the 
application of diagnostic codes and disability ratings, and 
notice of the different types of competent evidence to show 
the above.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008); Prickett, 20 Vet. App. at 376.  The letters did not 
notify the veteran of the specific requirements of the 
diagnostic code to qualify for a higher rating, but there is 
not prejudice to the veteran because he was so notified in 
the August 2004 SOC, which was followed by readjudication of 
the claim in the June 2006 supplemental SOC.  Vazquez-Flores, 
22 Vet. App. at 43-44; Prickett, 20 Vet. App. at 376.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, and VA examination reports, have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2007, 
additional medical records were obtained and in November 2007 
the veteran waived RO consideration of those records.  See 
38 C.F.R. § 20.1304(c) (2008).  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).

By a May 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
August 22, 1989.  By a September 2002 rating decision, the RO 
assigned a 50 percent evaluation, effective May 8, 2002.  By 
April 2003 and August 2003 rating decisions, the RO continued 
the 50 percent evaluation.  In October 2003, the veteran 
filed a claim for an increased evaluation.  In a January 2004 
rating decision, the RO continued the 50 percent evaluation.  
In February 2004 the veteran filed a notice of disagreement 
and in August 2004 the RO issued a statement of the case 
continuing the evaluation.  In August 2004, the veteran filed 
a substantive appeal.

In an October 2002 VA medical record, the veteran reported 
intrusive recollections, dreams, cold sweats, and occasional 
flashbacks.  The examiner found the veteran had a constricted 
affect, a down mood, was neatly dressed and groomed, and had 
no overt psychotic symptoms or suicidal or homicidal 
ideations, intent, or plans.  The examiner assigned a GAF 
score of 40, which contemplates some impairment in reality 
testing or communication, such as speech at times is 
illogical, obscure, or irrelevant, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example where a depressed 
man avoids friends, neglects family, and is not able to work.  
DSM-IV, 46-47.  In December 2002 and February 2003 VA records 
the veteran reported poor sleep, night sweats, dreams, weight 
loss, worsening symptoms since 9/11, and difficulty working.  
Upon examination, the veteran was neatly dressed and groomed, 
with a constricted affect and down mood, and had no overt 
psychotic symptoms or suicidal or homicidal ideations, 
intent, or plans.  The GAF scores were 40, which, as noted 
above, contemplate some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  DSM-IV, 46-47.  

In a March 7, 2003 VA medical record, the veteran reported 
sleep difficulties.  The examiner found the veteran had a 
constricted affect, a down mood, was neatly dressed and 
groomed, and had no overt psychotic symptoms or suicidal or 
homicidal ideations, intent, or plans.  The examiner assigned 
a GAF score of 40, which contemplates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  DSM-IV, 46-47.  In a March 31, 
2003 VA record, the veteran indicated that he had worked 
full-time for the state since 1979 and part-time for the US 
Postal Office for the past seven years.  The veteran reported 
a good relationship with his wife of over 30 years and good 
relationships with his two grown children.  The veteran 
indicated that he was close to his mother and brother, but 
had minimal contact with his father.  Upon examination, the 
veteran was oriented to person, place, time and purpose, had 
an appropriate affect, a depressed mood, intact thought 
processes, was well-groomed, cooperative, and had good 
insight and intact judgment.  The examiner found no 
hallucinations, delusions, or suicidal, homicidal, or 
paranoid ideations.  The examiner found the veteran was not 
an acute danger to himself or others.  The examiner assigned 
a GAF score of 50, which contemplates serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends, or being unable to keep a job.  DSM-IV, 46-47.

In an April 14, 2003 VA medical record the veteran reported 
nightmares, cold sweats, poor short-term memory, having no 
close friends, and keeping his feelings and problems to 
himself.  The examiner found the veteran oriented to time, 
person, place, and situation, with an appropriate affect, 
normal mood, clean and neat appearance, clear thoughts, 
normal speech, good insight and judgment, relaxed motor 
activity, and no suicidal or homicidal ideations, 
hallucinations, or delusions.  The examiner found the veteran 
was not an acute danger to himself or others.  The examiner 
assigned a GAF score of 55-60, which contemplates moderate 
symptoms, for example, a flat affect, circumstantial speech, 
or occasional panic attacks, with moderate difficulty in 
social and occupational functioning such as having few 
friends and conflicts with peers or co-workers.  DSM-IV, 46-
47.  In an April 29, 2003 VA record the veteran reported 
short-term memory problems and increased distressing dreams.  
The examiner found the veteran was oriented to time, person, 
place, and situation, had an appropriate affect, normal 
speech rate, relaxed motor activity, good hygiene, casual 
attire, clear and goal-directed thoughts, and no suicidal or 
homicidal ideations or hallucinations.  The GAF score was 60, 
which, as noted above, contemplates moderate symptoms with 
moderate difficulty in social and occupational functioning.  
DSM-IV, 46-47.

In a May 2003 VA medical record, the veteran reported 
problems with his wife.  The veteran had an appropriate 
affect, good mood, good hygiene, casual attire, goal-directed 
thoughts, normal speech rate, relaxed motor activity, and no 
suicidal or homicidal thoughts or delusional, obsessional, or 
paranoid statements.  The examiner assigned a GAF score of 
60, which, as noted above, contemplates moderate symptoms 
with moderate difficulty in social and occupational 
functioning.  DSM-IV, 46-47.  In a June 6, 2003 VA record, 
the veteran reported irritability, low tolerance for others, 
and sleep difficulties.  The examiner found the veteran had a 
constricted affect, a down mood, was cooperative, neatly 
dressed and groomed, and had no overt psychotic symptoms or 
suicidal or homicidal ideations, intent, or plans.  The 
examiner assigned a GAF score of 40, which contemplates some 
impairment in reality testing or communication, such as 
speech at times is illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example 
where a depressed man avoids friends, neglects family, and is 
not able to work.   DSM-IV, 46-47.  

In a June 12, 2003 VA medical record the veteran reported 
mild depression, no appetite, occasional poor sleep, and a 
very stressful job.  The examiner found the veteran was 
oriented to time, place, and person, had an appropriate 
affect, a mildly depressed mood, was casually dressed, had a 
clean and neat appearance, normal speech rate, relaxed motor 
activity, and no loose associations, flight of ideas, or 
visual or auditory hallucinations.  The examiner found the 
veteran was not an acute danger to himself or others.  The 
GAF score was 60, which contemplates moderate symptoms, for 
example, a flat affect, circumstantial speech, or occasional 
panic attacks, with moderate difficulty in social and 
occupational functioning such as having few friends and 
conflicts with peers or co-workers.  DSM-IV, 46-47.  In a 
July 3, 2003 VA record, the veteran reported doing pretty 
well, but reported an increase in depressive symptoms.  The 
veteran was going to spend two days fishing with his son.  
The examiner found the veteran was oriented to time, person, 
and place, had an appropriate affect, a fine mood, was neatly 
dressed, had good hygiene, normal speech rate and rhythm, 
logical and goal-directed comments, relaxed motor activity, 
and had no suicidal or homicidal ideations, auditory or 
visual hallucinations, flight of ideas, or loose 
associations.  The examiner noted the veteran was not a 
danger to himself or others.  The GAF score was 65, which 
contemplates mild symptoms, such as depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  DSM-IV, 
46-47.

In a July 17, 2003 VA medical record, the veteran reported 
sleep difficulties, intrusive thoughts, nightmares, 
flashbacks, hypervigilance, irritability, and paranoia.  The 
examiner found the veteran was alert, oriented to time, 
person, and place, polite, cooperative, casually dressed with 
good hygiene, had an okay mood, a level affect, clear and 
cohesive thought process and content, normal rate and rhythm 
of speech, good long-term memory, average to above average 
intellectual functioning, and had no psychomotor irritation 
or retardation, hallucinations, or delusions.  The GAF score 
was 75, which indicates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors, such as difficulty concentrating after family 
argument, and result in no more than slight impairment in 
social, occupational, or school functioning, such as 
temporarily falling behind in schoolwork.  DSM-IV, 46-47.  In 
a July 30, 2003 VA record, the veteran reported that he had a 
family vacation scheduled the next month and was trying take 
time off work.  He reported mild depression and memory 
problems.  The examiner found the veteran oriented to person, 
place, time and situation, had an appropriate affect, good 
mood, was appropriately dressed for the weather, clean and 
neat appearance, had normal speech rate and rhythm, and had 
no suicidal or homicidal ideations, psychomotor agitation or 
retardation, or auditory or visual hallucinations.  The 
examiner found the veteran was not an acute danger to himself 
or others.  The GAF score was 70 which contemplates some mild 
symptoms, for example depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  DSM-IV, 46-47.

An August 2003 VA fee-based psychiatric evaluation was 
conducted.  The veteran reported worsening memory, sleep 
difficulties, nightmares four times per week, intrusive 
thoughts, anxiety, a startle response, hypervigilance, 
avoidance of crowds, and a short temper, but no suicidal 
attempts or panic attacks.  The veteran reported that he was 
a probation officer and had worked for the state for 24 
years.  The veteran lived with his wife, had no friends, 
spent time by himself, did not hunt anymore, and had limited 
recreation or leisure pursuits, but attended church.  Upon 
examination, the veteran was alert, oriented to time, person, 
and place, had an appropriate affect, a tense mood, was 
friendly and cooperative, casually dressed, and had an 
adequate remote and recent memory, insight, judgment, and 
intellectual capacity.  There were no loose associations, 
flight of ideas, bizarre motor movements, homicidal or 
suicidal ideations, delusions, hallucinations, ideas of 
reference, or suspiciousness.  The examiner assigned a GAF 
score of 50, which contemplates serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends or being unable to keep a job.  DSM-IV, 46-47.

In September 5 and 26, 2003 VA medical records, the veteran 
reported a recent verbal altercation with his boss at the US 
Post Office.  He stated that he was too busy to be depressed.  
The veteran reported nightmares, night sweats, difficulty 
expressing his feelings, and intolerance of crowds.  The 
examiner found the veteran alert, oriented to person, place, 
time, and situation, with an appropriate affect, calm and 
stable mood, clean and neat appearance, was dressed 
appropriately for the weather, had logical and coherent 
thoughts, normal speech rate and rhythm, fair insight, and 
good judgment.  The veteran had no auditory or visual 
hallucinations, suicidal or homicidal thoughts, intent, or 
plans, psychomotor agitation or retardation, flight of ideas, 
or loose associations.  The examiner noted the veteran was 
not an acute danger to himself or others.  The GAF scores 
were 70, which contemplate mild symptoms or some difficulty 
in social, occupational, or school functioning.  DSM-IV, 46-
47.

In a September 30, 2003 VA medical record, the veteran 
reported he was doing fairly well.  His sleep had improved 
significantly but he continued to have occasional night 
sweats, irritability, and avoidance of crowds.  The examiner 
found the veteran had a level and appropriate affect, a 
fairly euthymic mood, an appropriate appearance, grooming and 
hygiene with normal limits, unremarkable psychomotor 
activities, clear, spontaneous, and coherent speech, fairly 
organized and goal-directed thoughts, fair to good insight 
and judgment, and no delusions, hallucinations, psychotic 
processes, or homicidal or suicidal ideations.  The examiner 
assigned a GAF score of 75, which indicates if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors, and result in no more than slight 
impairment in social, occupational, or school functioning.  
DSM-IV, 46-47.

In an October 2003 VA medical record, the veteran reported 
irritability and a low tolerance for others.  The examiner 
found the veteran had a constricted affect, a down mood, was 
cooperative, neatly dressed and groomed, and had no overt 
psychotic symptoms or suicidal or homicidal ideations, 
intent, or plans.  The examiner noted the veteran had been 
married for 31 years, worked as a probation officer, and had 
some stress and confrontations at work.  The examiner 
assigned a GAF score of 40, which contemplates some 
impairment in reality testing or communication, such as 
speech at times is illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example 
where a depressed man avoids friends, neglects family, and is 
not able to work.  DSM-IV, 46-47.  

A November 2003 VA fee-based mental examination was 
conducted.  The veteran reported sleep difficulties, dreams 
about one to two times per week, cold sweats, flashbacks, 
forgetfulness, anxiety, monthly panic attacks, depression, 
loss of energy, loss of interest, avoidance of crowds, self-
isolation, avoidance of things that remind him of Vietnam, no 
patience, frustration, and irritability.  The veteran stated 
that he had been married since 1971, had two children, and 
had worked for the state for 24 years.  The veteran reported 
that he was able to bathe, dress, and feed himself, cook and 
clean, mow the grass, watch TV, read, and play video games.  
The veteran attended church and visited with family.  Upon 
examination, the veteran was alert, oriented to time, person, 
place, and situation, was neatly groomed and dressed, 
cooperative, had a normal rate and tone of speech, good 
vocabulary, spontaneous and logical speech, good fund of 
information, good judgment and insight, and a little above 
average intelligence.  There were no flight of ideas, loose 
associations, hallucinations, delusions, paranoia, ideas of 
reference, or homicidal or suicidal ideations.  There was 
mild depression, mild psychomotor retardation, and moderate 
anxiety.  The GAF score was 45, which contemplates serious 
symptoms, for example, suicidal ideation, severe obsessional 
rituals, and frequent shoplifting, or any serious impairment 
in social, occupational, or school functioning, for example 
having no friends or being unable to keep a job.  DSM-IV, 46-
47.

In a December 1, 2003 VA medical record, the veteran reported 
increased restless sleep, disturbing dreams, and night 
sweats.  The veteran reported being written up at work, but 
reported no recent conflicts with his postal supervisor, 
although he expressed concern that his anger might get out of 
control.  The examiner found the veteran alert, oriented to 
time, person, place, and situation, with a restricted affect, 
stressed mood, clean and neat appearance, normal speech rate 
and rhythm, and no suicidal or homicidal ideations, intent, 
or plans, auditory or visual hallucinations, or psychomotor 
agitation.  The examiner noted the veteran was not a danger 
to himself or others.  The examiner assigned a GAF score of 
65, which contemplates mild symptoms, for example depressed 
mood and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV, 46-47.

In a December 29, 2003 and January 2004 VA medical records, 
the veteran reported working full-time as a probation officer 
and part-time at the US Post Office and he reported no 
problems with either job.  The veteran reported difficulty in 
crowds and sleep difficulties.  The examiner found the 
veteran alert, oriented to person, place, time and situation, 
with a euthymic mood and appropriate affect, was casually 
dressed with a clean and neat appearance, had normal speech 
rate and rhythm, and logical and coherent thoughts, good 
insight and judgment, and relaxed motor activity.  There were 
no suicidal or homicidal thoughts or auditory or visual 
hallucinations and no evidence of psychosis.  The examiner 
found the veteran was not an acute danger to himself or 
others.  The GAF scores were 65 and 68, which contemplate 
some mild symptoms, for example depressed mood and mild 
insomnia, or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  DSM-IV, 
46-47.  

In May and December 2004 VA records, the veteran reported 
lapses in concentration and difficulties with his part-time 
work at the post office.  He reported an improved 
relationship with his wife was better but noted that he had 
difficulties in that relationship.  The examiner found the 
veteran had a constricted affect, a down mood, was 
cooperative, neatly dressed and groomed, and had no overt 
psychotic symptoms or suicidal or homicidal ideations, 
intent, or plans.  The GAF scores were 40, which contemplates 
some impairment in reality testing or communication, such as 
speech at times is illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example 
where a depressed man avoids friends, neglects family, and is 
not able to work.  DSM-IV, 46-47.  

In a February 2005 VA consultation note, the veteran reported 
depression, anxiety, sleep difficulties, psychomotor 
agitation, fatigue, loss of energy, difficulty making 
decisions, lapses of concentration, intrusive recollections, 
flashbacks, distressing dreams, cold sweats, avoidance of 
Vietnam memories, detachment or numbness from others, anger 
difficulties, and hypervigilance, but no current suicidal 
ideation, plans, or intent.  The veteran reported that he had 
worked for the state for almost thirty years, was currently 
employed as a probation officer, had been married for 34 
years, had two children, few friends, and disliked crowds.  
The veteran liked to fish and watch sports on TV, but did not 
hunt anymore due to terrible flashbacks.  Upon examination, 
the veteran was oriented to person, place, time and 
situation, had a somewhat depressed mood, was neat and clean, 
appropriately dressed for the weather and purpose, 
cooperative, attentive to discussion, had good eye contact, 
normal, clear, distinct, articulate, and spontaneous speech, 
fair insight and judgment, intact memory, and normal, logical 
and coherent thought processes.  There were no delusions or 
visual or auditory hallucinations.  The examiner assigned a 
GAF score of 50, which contemplates serious symptoms, for 
example, suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, having no 
friends or being unable to keep a job.  DSM-IV, at 46-47.

At the February 2005 Board hearing the veteran reported 
depression, memory problems, irritability, loss of interest 
in hobbies, avoidance of crowds, monthly panic attacks, sleep 
difficulties, nightmares, intrusive thoughts, flashbacks, 
night sweats, and some auditory or visual hallucinations.  
The veteran also reported that he attended church monthly, 
had missed 4 to 5 days per month at work for the past two 
years due to PTSD symptoms, had no close friends, little 
interaction with his two children, and that his only friend 
was his wife.

In April 2005 and March 2006 VA medical records, the veteran 
stated that he was trying to stay stable.  The veteran 
reported job difficulties, sleep difficulties, depression, 
and that he tried to keep busy to avoid thoughts and 
intrusions.  Upon examination, the veteran had a constricted 
affect, a down mood, was neatly dressed and groomed, and had 
no psychotic symptoms and no suicidal or homicidal ideations, 
intent, or plans.  The GAF scores were 40, which contemplates 
some impairment in reality testing or communication, such as 
speech at times is illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example 
where a depressed man avoids friends, neglects family, and is 
not able to work.  DSM-IV, 46-47.  

A May 2006 VA mental health examination was conducted.  The 
veteran reported intrusive thoughts, nightmares twice per 
week, cold sweats, sleep difficulties, and one to two 
flashbacks per month.  The veteran reported that he 
experienced distress when exposed to Vietnam reminders, and 
that he avoided certain areas, activities, and people because 
they reminded him of Vietnam.  The veteran reported a marked 
loss of interest in activities, that he was not close to 
anyone including his wife, had difficulty expressing and 
experiencing emotions, had been suicidal 8 or 9 times in his 
life, had a suicidal ideation one year prior, current sleep 
difficulties, irritability, forgetfulness, hypervigilance, 
strong startle reactions, and depression.  The veteran was 
currently employed as a probation officer, had been working 
for the state for the past 28 years, and had been a probation 
officer for 10 to 11 years.  The veteran reported that for 
the past two years, he'd missed 4 or 5 days of work each 
month, that he had frequent confrontations with others, 
particularly his supervisor, that he was been written up, but 
never suspended, and that he had been close to being fired.  
The veteran had been married for 35 years, and had two adult 
children to whom he was not close.  The veteran reported that 
he had no friends, did not like to socialize, avoided crowds, 
did not like leaving his house, and maintained infrequent 
phone contact with his mother and brother.  

Upon examination, the veteran was grossly oriented, had a 
flat affect, a dysthymic mood, poor eye contact, adequate 
grooming and hygiene, was cooperative, had normal rate, 
rhythm, and tone of speech, linear, coherent, and goal-
directed thought processes, and good judgment and insight.  
The veteran did not appear nervous or hypervigilant and there 
were no suicidal or homicidal ideations, intent, or plan or 
evidence of psychosis or thought disorder.  The examiner 
assigned a GAF score of 40, which contemplates some 
impairment in reality testing or communication, such as 
speech at times is illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example, 
where a depressed man avoids friends, neglects family, and is 
not able to work.  DSM-IV, 46-47.  

In a July 2006 VA medical record, the veteran reported 
depression, sleep problems, and that he was bothered by Iraq 
news.  He reported that his problems working as a state 
probation officer and at the post office continued, that it 
was stressful, and that he was taking as many days off as 
possible.  The veteran stated that he spent the most recent 
holiday with his family but that his relationship with his 
wife was difficult.  He had been married since 1971.  
Examination showed the veteran was cooperative and quiet, 
with casual and neat dress and grooming, a down mood, a 
constricted affect, and no overt psychotic symptoms or 
suicidal or homicidal ideations.  The assessment was marked 
to severe PTSD.  A GAF score of 40 was assigned which, as 
noted above, contemplates some impairment in reality testing 
or communication, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  DSM-IV, 46-47.  In an October 2006 VA record, the 
veteran reported that he was married with 2 children and no 
grandchildren.  He denied depression and suicidal and 
homicidal ideations.  He stated that he worked as a 
surveillance officer.  Upon examination, the veteran was 
alert, oriented, and well-groomed.  

In a November 2006 VA medical record, the veteran reported 
that his relationship with his wife was difficult.  He 
reported problematic sleep, depression, and that he was 
bothered by the news from Iraq.  He worked as a state 
probation officer and worked part time for the Post Office, 
that it was stressful and that he was taking as many days off 
as he could.  Upon examination, the veteran was cooperative 
and quiet, with a down mood, a constricted affect, casual and 
neat dress and grooming, and no overtly psychotic symptoms or 
suicidal or homicidal ideations.  The assessment was marked 
to severe PTSD.  A GAF score of 40 was assigned, which 
contemplates some impairment in reality testing or 
communication, such as speech at times is illogical, obscure, 
or irrelevant, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  DSM-IV, 46-47.  In 
March 2007 VA records, the veteran reported depression, 
anxiety during the day, and increased mind wandering and 
concentration difficulties.  He reported that he was quick 
tempered and impatient.  He reported daytime fatigue due to 
non-restful sleep.  The veteran reported that he worked as a 
probation officer and indicated some stress and 
confrontations at work.  He also worked part time at the post 
office.  Upon examination, the veteran was cooperative but 
quiet, with casual and neat dress and grooming.  There was a 
constricted affect, a down mood, no overt psychotic symptoms, 
and no suicidal or homicidal ideations.  The assessment was 
marked to severe PTSD.  A GAF score of 40 was assigned, 
which, as noted above, contemplates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  DSM-IV, 46-47.  

The veteran's current 50 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the evidence of record does not support 
an evaluation in excess of 50 percent.  First, the veteran's 
GAF scores do not necessarily indicate an increased 
evaluation.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation 
omitted).  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  From October 2002 to March 7, 2003, 
the veteran's GAF scores were 40, which signify some 
impairment in reality testing or communication, or major 
impairment in several areas.  DSM-IV at 46-47.  From March 
31, 2003 to January 2004, the overwhelming majority of the 
GAF scores ranged from 55 to 75.  Such scores indicate PTSD 
symptomatology ranging from mild to moderate symptoms or mild 
or moderate difficulty in social, occupational, or school 
functioning, to PTSD with symptoms, that if present, are 
transient and expectable reactions to psychosocial stressors, 
or there is no more than slight impairment in social, 
occupational, or school functioning.  DSM-IV, at 46-47.  
There were 2 scores of 50 during this time period, which 
signifies serious symptoms or any serious impairment in 
social, occupational, or school functioning, and 2 scores of 
40 which, as noted above, contemplate some impairment in 
reality testing or communication, or major impairment in 
several areas.  DSM-IV, at 46-47.  Then, beginning in May 
2004, the GAF scores were 40 except for 1 GAF score of 50.  A 
GAF score of 40 contemplates some impairment in reality 
testing or communication, or major impairment in several 
areas.  DSM-IV, at 46-47.

First, from March 2003 to January 2004, the assigned GAF 
scores ranging from 55 to 75 generally indicate PTSD with 
symptomatology that does not warrant 50 percent evaluation, 
as they indicate PTSD that is transient, mild, or moderate.  
From October 2002 to March 2003 and beginning in May 2004, 
the majority of the GAF scores were 40.  These scores 
indicate some impairment in reality testing or communication 
or major impairment in several areas, but do not 
automatically require assignment of a 70 or 100 percent 
evaluation, because those evaluations require deficiencies in 
most areas of social and occupational functioning, to include 
work, family relations, judgment, thinking, or mood, and an 
inability to establish and maintain effective relationships, 
or total social and occupational functioning, respectively.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  This is because the 
evidence of record for these time periods does not show 
disorientation, and shows normal speech, coherent and logical 
thought processes, fair or good judgment and insight, and 
demonstrated that the veteran maintained employment and a 
long-term marriage, although not without difficulty.  Thus, 
although the GAF scores indicate PTSD manifested by 
impairment in reality testing or communication or major 
impairment in several areas, the scores alone do not mandate 
an increased evaluation.

Second, although GAF scores are important in evaluating 
mental disorders, all the pertinent evidence of record must 
be considered and a decision made based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Upon such a 
review, the other evidence of record does not support an 
increased evaluation.  The objective evidence of record 
consistently showed sleep difficulties, depression or 
depressed mood, nightmares, dreams, and cold sweats.  Less 
consistently the evidence showed occasional flashbacks, 
intrusive thoughts, hypervigilance, avoidance of or 
discomfort with crowds, irritability, and a constricted 
affect.  The evidence of record consistently showed the 
veteran was alert, oriented to time, person, and place, was 
neatly dressed, had good grooming and hygiene, was 
cooperative, had an appropriate affect, normal speech, clear 
and logical thought processes, and no homicidal ideations, 
hallucinations, or delusions.  Although the veteran 
consistently reported no suicidal ideations, in 2005 he 
stated that he had 1 suicidal ideation 1 year prior and had 
thought of suicide 8 or 9 times in his entire life.  Less 
consistently the evidence demonstrated adequate or good 
insight and judgment and no loose associations or flight of 
ideas.  In addition, although there were work conflicts, the 
veteran was employed by the same employer since 1979 and had 
part-time employment with the US Postal Service, since 
approximately 1995.  Although in May 2006, the veteran stated 
that he was not close to anyone, including his wife or 
children, in March 2003 he reported that he had a good 
relationship with his children.  In February 2005, he stated 
that his only friend was his wife and in May 2006, he stated 
he was not that close to his children.  In addition, he had 
remained married for over 30 years, and stated that he was 
close to his mother and brother, although not to his father.  
The veteran did not have close friends but had a few friends 
and spent most of his time alone, but occasionally and 
regularly attended church and visited his family.

In summary, the evidence of record consistently showed that 
despite sleep difficulties, nightmares, dreams, depression, 
irritability, fear of crowds, and intrusive thoughts, the 
veteran was alert, oriented, essentially had no suicidal or 
homicidal ideations, and had normal speech, good grooming and 
hygiene, and the ability to function independently.  
Moreover, although there were work and relationship conflicts 
and corresponding occupational and social impairment, the 
veteran was able to maintain full-time employment and remain 
married for over 30 years.  Accordingly, the criteria for an 
evaluation in excess of 50 percent have not been shown 
because the evidence shows deficiencies in work, family, and 
mood, but does not show major deficiencies in work, or 
deficiencies in judgment, thinking, communication, or an 
inability to establish and maintain effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(70 percent evaluation contemplates PTSD manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively, impaired impulse control, such as unprovoked 
irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, including a 
work setting, and an inability to establish and maintain 
effective relationships).

In his substantive appeal, the veteran specifically asserts 
that he is entitled to either a 70 percent or 100 percent 
evaluation.  A 100 percent evaluation is also not warranted.  
First, the evidence of record does not demonstrate total 
occupational and social impairment because the veteran 
maintained full-time employment for over 30 years, part-time 
employment for almost 10 years, remained married to his wife 
of over 30 years, and occasionally attended church.  In 
addition, the veteran was specifically found to not be a 
danger to himself or others in March 2002, April 2003, June 
2003, July 2003, September 2003, December 2003, and January 
2004.  Moreover, the veteran was consistently shown to be 
fully oriented and have clear and logical thought processes, 
normal speech, good hygiene and grooming, and no delusions or 
hallucinations.  Accordingly, a 100 percent evaluation is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (a 100 
percent evaluation indicates total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name).  

The Board also finds that upon a thorough review of the 
entire evidence of record, a rating in excess of 50 percent 
for PTSD is not warranted at any time during the period 
pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); 
Hart, 21 Vet. App. 505.  As noted above, the veteran's GAF 
scores showed distinct time periods:  40s from October 2002 
to March 7, 2003; 50 to 75 from March 31, 2003 to October 
2003; 40s in October 2003 and November 2003; 65 to 68 in 
December 2003 and January 2004; and 40 beginning in May 2004.  
But also as noted above, the other evidence of record does 
not support a 70 or 100 percent evaluation for the periods of 
time where the veteran's GAF scores may suggest such an 
increased evaluation.  The evidence demonstrates difficulty 
but not an inability to establish and maintain effective work 
and social relationships and does not demonstrate 
deficiencies in most areas because there was intact, fair, or 
good judgment and insight, logical and coherent thought 
processes, and normal speech and communication.  Hart, 21 
Vet. App. at 509 (noting that a staged rating should be only 
be awarded where VA concludes there are varying and distinct 
levels of severity that would result in different levels of 
compensation).  Thus, because at no time does the veteran's 
full picture of PTSD symptomatology, to include GAF scores, 
warrant a 70 percent evaluation, the assignment of a staged 
rating is not appropriate.

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, No. 06-3088, __ Vet. App. __ (Sept. 16, 2008) (noting 
that the issue of an extraschedular rating is a component of 
a claim for an increased rating and referral for 
consideration must be addressed either when raised by the 
veteran or reasonably raised by the record).  An extra-
schedular evaluation is for consideration where a service-
connected disability presents an exceptional or unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluation in this case is not inadequate.  A 
rating in excess of 50 percent is provided for certain 
manifestations of PTSD but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the veteran's PTSD as the 
criteria assess social and occupational impairment.  
Moreover, the evidence does not demonstrate other related 
factors.  The veteran has not required frequent 
hospitalization PTSD and marked interference of employment 
has not been shown.  There is interference with employment, 
as noted above, but not marked interference that renders 
impractical the application of the regular schedular 
standards.  In the absence of any additional factors, the 
RO's failure to refer this issue for consideration of an 
extraschedular rating was correct.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The portion of the February 2008 Board decision that denied 
an increased evaluation for PTSD is vacated.

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


